Case 20-41308        Doc 201      Filed 03/30/20 Entered 03/30/20 14:32:21                 Main Document
                                              Pg 1 of 1
 Memorandum
 Office of the United States Trustee
 Thomas F. Eagleton U. S. Courthouse
 111 South 10th Street, Suite 6.353
 St. Louis, MO 63102
 (314) 539-2976; FAX (314) 539-2990

                                                           ❘
 SUBJECT:                                                  ❘        DATE: March 30, 2020
 Chapter 11 Creditors’ Meeting                             ❘
                                                           ❘
                                                           ❘

 TO:     Debtors’ Counsel                                  FROM:            Paul A. Randolph
                                                                            Assistant U.S. Trustee

         Office of General Counsel
         Missouri Department of Revenue

        The meeting pursuant to 11 U.S.C. § 341(a) in the following Chapter 11 cases has been
 rescheduled to the date and time indicated below.

         Pursuant to Local Bankruptcy Rule 2002-2, the notice of commencement of case and meeting of
 creditors will be sent by the Court unless a party is authorized by the Court to provide said notice.

          Pursuant to Fed. R. Bankr. P. 2002(j), every debtor must include on its creditor matrix the
 Internal Revenue Service at the following address:

                                          Internal Revenue Service
                                            Insolvency 5334 STL
                                               P. O. Box 7346
                                          Philadelphia, PA 19101


 Date            Time             Case No.         Debtors                       U. S. Trustee Attorney
 May 20, 2020    1:00 p.m.        20-41308-659     Foresight Energy LP, et al.      Carole J. Ryczek
                                                   (jointly administered)



 The Section 341 meeting will be conducted via telephone. Anyone wishing to attend the meeting
 telephonically should consult the Bankruptcy Court’s website for dial-in information.
